Citation Nr: 1520959	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-34 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1976 to December 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2014, the Veteran testified at a hearing at the RO (Travel Board hearing) before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of that proceeding is of record.

A review of the Virtual VA and VBMS paperless claims processing systems reveals additional documents and records pertinet to the present appeal.  


FINDINGS OF FACT

It is as likely as not that the Veteran's COPD is related to his active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for COPD have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

As service connection for COPD has been granted, the issue of whether there was any error related to VA's duties under the VCAA with respect to this claim is moot.  See Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010) (observing that an error that does not affect the outcome of a case is not prejudicial); Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

III.  Service Connection

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2014).

The Veteran seeks service connection for COPD.  In regard to element (1) of the service connection criteria, current disability, VA and private treatment records dated during the pendency of the claim reflect that the Veteran has COPD.  See, e.g., December 2012 VA Emergency Department Note (reflecting an assessment of COPD); April 2014 Office Visit Note from the Carolyn Downs Family Medical Center (noting a current diagnosis of COPD).  A current disability is thus established.  See Holton, 557 F.3d at 1366; 38 C.F.R. § 3.303(a).


In regard to element (2), in-service incurrence, the Veteran's service treatment records reflect that the Veteran manifested a respiratory pathology, diagnosed as pneumonia, during his active service.  See December 1976 Chronological Record of Medical Care (reflecting an 8 day hospitalization period and noting a diagnosis of pneumonia).  Accordingly, the in-service incurrence of a respiratory condition is established.

Therefore, the only remaining question is whether there is evidence showing a causal relationship between the Veteran's in-service respiratory pathology, specifically pneumonia, and his current COPD.  

The Veteran asserts that during his active service and since his discharge, he has experienced intermittent periods of respiratory symptomatology including pain and shortness of breath, which are identical to those he experienced when he was diagnosed with pneumonia during his active service.  See December 2013 Statement of Accredited Representative; March 2014 Board Hearing Testimony.  In this regard, the Veteran is competent to report experiencing respiratory symptoms during and since his active service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted).  Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting this in-service incurrence and subsequent intermittent symptomatology, especially given that his pneumonia diagnosis and resultant hospitalization is confirmed by his STRs, and considering that he has consistently reported a long history of respiratory symptoms to varios medical treatment providers.  See, e.g., December 2010 VA Primary Care Follow-Up Note (noting the Veteran's history of "chronic cough and chronic dyspnea on exertion"); April 2014 Office Visit Note from the Carolyn Downs Family Medical Center (reflecting respiratory symptoms including persistent shortness of breath and stating that the Veteran reported having residual scar tissue from the in-service pneumonia); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (finding that lay statements made for purposes of medical treatment may be afforded greater probative value because there is a motive to tell the truth to receive proper care).    

Additionally, the Veteran's competent and credible assertions of the onset and continuity of respiratory symptoms are further bolstered by the medical opinion submitted by his private treatment provider opining that the COPD "is most likely related to the pneumonia that he suffered from during boot camp in 1976."  See Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) (holding that, in determining whether statements submitted by or on behalf of a claimant are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant); see also Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  And although there is no "treating physician rule" requiring the Board to give additional evidentiary weight to the opinion of a physician or other healthcare provider that has treated the Veteran, such a clinician does have an intimate knowledge of the severity of his condition over a span of time and his reported medical history, which, as noted, the Board has found to be both competent and credible.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); Chisem v. Brown, 4 Vet. App. 169 (1993).

Although there is there is evidence in the form of an April 2013 VA opinion disassociating the Veteran's current COPD from his active service, that examination report does not constitute probative medical evidence, as it fails to address the Veteran's competent complaints of experiencing continuing respiratory symptoms since his active service.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that adequate examination is based on consideration of the claimant's medical history).  Moreover, in finding that the Veteran's COPD was more likely related to his history of smoking, which the Veteran quit in 1987, the examiner failed to offer any rationale as to why smoking, as opposed to the severe in-service bout of pneumonia, was the likely cause of the Veteran's current COPD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and that its weight may be discounted if it does not account for pertinent evidence of record that might call into question the conclusion reached).  The April 2013 VA medical opinion is therefore inadequate, and cannot form the basis for a denial of entitlement to service connection.

Accordingly, because there is medical evidence diagnosing current respiratory pathology in the form of COPD, evidence of incurrence of a respiratory condition during service, and medical evidence relating the injury incurred in service to the current diagnosis, the Board finds that the evidence is at least in a state of relative equipoise, and, under VA law, in such a circumstance, the claimant must prevail.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Accordingly, the Board finds that, with application of the doctrine of reasonable doubt, service connection for COPD is warranted.  38 U.S.C.A. §§ 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

ORDER

Entitlement to service connection for COPD is granted.




____________________________________________
JOHN Z. JONES
Chief Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


